DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 2, 4-7, 9-21, and 23 are allowed. 
Election/Restrictions
Claims 1, 2, 4-7, 9-21, and 23 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 03/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/29/2021 is withdrawn.  Claims 6, 7, 9, 20, and 21, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey Wilford on November 16, 2021 and November 18, 2021.
The application has been amended as follows: 
Claim 1. An implantable medical device comprising: 
a hermetically sealed housing that is configured to enclose internal components, the internal components including: 
processing circuitry configured to at least one of control stimulation circuitry to deliver electrical stimulation using one or more leads received by the housing or control sensing circuitry to sense electrical signals using one or more leads received by the housing, 
telemetry circuitry, and 
a rechargeable power source, and 
a coil configured to at least one of receive energy to recharge the rechargeable power source or receive and/or transmit signals for wireless telemetry with another device, 
wherein the implantable medical device is configured to mount to a cranium of a patient, 
wherein a conductor of the coil is coiled about an axis that is approximately orthogonal to a first major surface of the implantable medical device, 
wherein the conductor of the coil is coiled such that the conductor is vertically stacked at a first perimeter location of the coil and horizontally stacked at a second perimeter location of the coil, 
wherein, at the first perimeter location, the vertically stacked conductor exhibits a stacked height that is greater than a height exhibited by the conductor of the coil at the second perimeter location, and 

Claim 4. The implantable medical device of claim 1, wherein the hermetically sealed housing defines a channel configured to receive a proximal end of a lead of the one or more leads to electrically couple the lead of the one or more leads to the stimulation circuitry in the hermetically sealed housing, and wherein the second perimeter location of the coil runs below the channel in the housing.  
Claim 5. The implantable medical device of claim 1, wherein the hermetically sealed housing defines [[a]] the first major surface and a second major surface generally parallel to the first major surface, and a sidewall extending between the first major surface and second major surface, and wherein the coil is wound at least one of inside or outside of the sidewall define by the hermetically sealed housing.    
Claim 11. The implantable medical device of claim 1, wherein the first major surface of the implantable medical device approximates a curvature of the cranium of the patient.  
Claim 12. The implantable medical device of claim 1, wherein the processing circuitry is configured to control the stimulation circuitry to deliver deep brain stimulation using the one or more leads at least partially implanted in the cranium of the patient.  
Claim 13. The implantable medical device of claim 1, wherein the implantable medical device defines [[a]] the first major surface and a second major surface generally parallel to the first major surface, the housing defining one or more channels, and wherein each channel of the one or more channels is configured to receive one of the one or more leads to electrically couple the respective lead to the internal components.   
Claim 16. An implantable medical device comprising: 
a hermetically sealed housing that is configured to enclose internal components, the internal components including: 

telemetry circuitry, and 
a rechargeable power source, and 
a coil configured to at least one of receive energy to recharge the rechargeable power source or receive and/or transmit signals for wireless telemetry with another device, 
wherein the implantable medical device is configured to mount to a cranium of a patient, 
wherein a conductor of the coil is coiled about an axis, and
wherein [[a]] the conductor of the coil is coiled such that the conductor is vertically stacked at a first perimeter location of the coil and horizontally stacked at a second perimeter location of the coil, 
wherein, at the first perimeter location, the vertically stacked conductor exhibits a stacked height that is greater than a height exhibited by the conductor of the coil at the second perimeter location, and 
wherein, at the second perimeter location, the horizontally stacked conductor exhibits a stacked width that is greater than a width exhibited by the conductor of the coil at the first perimeter location.    
Claim 18. The implantable medical device of claim 16, wherein the hermetically sealed housing defines a channel configured to receive a proximal end of a lead of the one or more leads to electrically couple the lead of the one or more leads to the stimulation circuitry in the hermetically sealed housing, and wherein the second perimeter location of the coil runs below the channel in the housing.  
Claim 21. The implantable medical device of claim [[21]] 20, wherein the coil is encapsulated within an overmold on the hermetically sealed housing.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, an implantable medical device comprising: a conductor of the coil coiled about an axis that is approximately orthogonal to a first major surface of the implantable medical device, wherein the conductor of the coil is coiled such that the conductor is vertically stacked at a first perimeter location of the coil and horizontally stacked at a second perimeter location of the coil, wherein, at the first perimeter location, the vertically stacked conductor exhibits a stacked height that is greater than a height exhibited by the conductor of the coil at the second perimeter location, and wherein, at the second perimeter location, the horizontally stacked conductor exhibits a stacked width that is greater than a width exhibited by the conductor of the coil at the first perimeter location. 
Claim 16 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, an implantable medical device comprising: a conductor of the coil coiled about an axis and wherein the conductor of the coil is coiled such that the conductor is vertically stacked at a first perimeter location of the coil and horizontally stacked at a second perimeter location of the coil, wherein, at the first perimeter location, the vertically stacked conductor exhibits a stacked height that is greater than a height exhibited by the conductor of the coil at the second perimeter location, and wherein, at the second perimeter location, the horizontally stacked conductor exhibits a stacked width that is greater than a width exhibited by the conductor of the coil at the first perimeter location. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./

/JONATHAN T KUO/Primary Examiner, Art Unit 3792